Citation Nr: 1140292	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  08-13 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for dysesthesia, right posterior thigh.

2.  Entitlement to a total disability evaluation based on individual unemployability ("TDIU").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1982.
 
This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a July 2007 rating decision, issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Wichita, Kansas, which granted the Veteran's claim of entitlement to a compensable rating for his service-connected dysesthesia, right posterior thigh, by awarding a 10 percent disability evaluation, effective September 14, 2006.  

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

A.  Entitlement to a rating in excess of 10 percent for dysesthesia, right posterior thigh.

The Veteran contends that his service-connected dysesthesia, right posterior thigh, is of greater severity than the current disability rating contemplates.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

Under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  In addition, the United States Court of Appeals for Veterans Claims ("Court") has held that once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Review of the July 2007 rating decision reveals that the Veteran's current 10 percent disability evaluation was awarded based on findings during a December 2006 VA examination, in which the examiner noted that the Veteran reported a worsening of his condition, consisting of constant numbness and daily flare-ups.  Significantly, however, the examiner noted that his review of the Veteran's post-service treatment records only consisted of three (3) VA outpatient neurology reports, dated March, July and September 2005, respectively; he specifically stated that he did not review the Veteran's claims folder, as it was not available.  Review of the claims folder reveals that, in addition to obtaining treatment for his disabling nerve disorder with the neurology department, the Veteran also received outpatient treatment from other medical professionals.  Moreover, it appears that, following the VA examination, the Veteran submitted private treatment reports, which were not reviewed by the examiner.  

In addition, the Board observes that the current disability rating was awarded under 38 C.F.R. § 4.124a, Diagnostic Code 8729, for which the current 10 percent evaluation is the highest rating available.  Review of subsequent statements from the Veteran, however, reveal that he avers that his nerve disorder is of such severity that he is unable to work in any job that requires him to stand for long periods of time.  He added that he retired from his previous job with the U.S. Postal Service because the medicine used to control his thigh/leg pain was creating a potential hazard.  Of particular importance is the fact that, despite VA treatment reports of record at the time of the previous VA examination, which showed that the Veteran had been prescribed narcotics for his leg pain, the VA examiner stated that the Veteran was not on any medication for his service-connected disability.

In this regard, the Board notes that 38 C.F.R. § 3.321(b)(1) (2011) permits the Under Secretary for Benefits or the Director of Compensation and Pension Service to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In  Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that the Board does not have jurisdiction to assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Court held that "the regulation does not preclude the Board from considering whether referral to the appropriate first-line officials is required."  Floyd, 9 Vet. App. at 95.  In light of the Veteran's assertions that he was forced to quit his previous job due to his service-connected disability, the Board finds that such a referral is warranted in this case.

In addition, where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  As the most recent VA treatment reports of record are dated March 2009, the RO/AMC should ensure that any treatment reports since that date are obtained and associated with the claims folder.

B.  Entitlement to TDIU.

The Veteran has claimed that he is unable to work as a result of his service-connected right thigh disorder.  In this regard, although he has only said that he cannot do work that requires being on his feet for lengthy periods of time, the fact that he said that he had to quit his last job due to the narcotic medication he takes for his disability (and its attendant side effects), the Board construes this statement as raising the issue of TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of a medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  The Court recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  

The law provides that a TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially-gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011). Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

The record indicates that the Veteran is currently unemployed.  Thus, while the case is in REMAND status, an opinion should be obtained from an examiner as to the effect of all of his service-connected disabilities on his employability.  The Board therefore finds that the appellant should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially-gainful employment as a result of his service-connected right thigh disability and/or other service-connected disability/disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure VCAA compliance and afford the Veteran the opportunity to submit additional evidence and to request a hearing on the claim for TDIU.  Invite the Veteran to submit additional evidence documenting the effect his dysesthesia, right posterior thigh, has on his occupation and activities of daily living.  The RO/AMC should also send the Veteran an authorization and release form to allow it to obtain any updated private treatment reports identified by the Veteran that are not currently of record.  Any additional evidence submitted should be associated with the claims folder.

2.  Obtain all available VAMC treatment records pertaining to the Veteran's dysesthesia, right posterior thigh, since March 2009 and associate with the claims folder.  Any negative reply should be included in the claims folder.

3.  After completion of the aforementioned development, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the current severity of the Veteran's dysesthesia, right posterior thigh.  Any tests deemed necessary should be conducted and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review in conjunction with the examination and the examiner must note that it has been reviewed.  The examiner should also elicit from the Veteran his history of symptomatology related to his disability and note that, in addition to the medical evidence, the Veteran's statements have been considered and taken into account in his or her report.

In accordance with the Compensation and Pension Clinician's worksheet for neurological disorders, peripheral nerves, the examiner should comment on the following:

a) Onset and course - If flare-ups exist, describe precipitating factors, aggravating factors, alleviating factors, alleviating medications, frequency, severity, duration and whether the flare-ups include pain, weakness, fatigue or functional loss. 
b) Current treatment, response and side effects.
c) Paresthesias, dysthesias, and other sensory abnormalities.
d) Describe the extent to which the condition interferes with the Veteran's occupational and daily activities.
e) Specify nerve(s) involved.

In addition to any other information provided in the worksheet, the examiner should opine as to whether the Veteran's adverse symptomatology equates to mild, moderate or severe.

4.  The VA examiner is also asked to perform an examination to determine the effect of the Veteran's service-connected dysesthesia, right posterior thigh, and other service-connected disabilities on his employability.  Any necessary specialty examination or consultation should be obtained.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant is unable to secure and maintain substantially gainful employment solely as a result of his service-connected dysesthesia, right posterior thigh (or a combination of dysesthesia, right posterior thigh and his other service-connected disability/disabilities).  The examination report must include a complete rationale for all opinions and conclusions expressed.

5.  Thereafter, the RO must refer the matter of the increased rating for dysesthesia, right posterior thigh, to either the Under Secretary for Benefits, or the Director of Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Board specifically directs the attention of the reviewing official to the Veteran's letters/statements of record, the VA examination reports, and any additional evidence he submits pursuant to the above request.  

6.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

